DETAILED ACTION
Request for reconsideration of the application filed on 02/12/2021, is acknowledged.  No amendment was made to the claims.  Claims 1-21 are pending in the application and are considered on merits.
In response to reconsideration, the examiner maintains rejections over prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (WO 2012/054525, IDS) (Chiu) in view of Chen et al. (Journal of Macromolecular Science, Part A: Pure and Applied Chemistry, 2010, IDS) (Chen).
Regarding claim 1, Chui discloses a chromophoric polymer particle (abstract) comprising:
a polymer matrix (par [0070]); and
a plurality of distinct chromophores including a chromophoric polymer of the polymer matrix (par [0070]),
wherein each chromophore of the plurality of distinct chromophores comprises a set of tunable optical properties (par [0070]), and
wherein the chromophoric polymer particle has multiple sets of emission peaks under wavelength excitation (par [0070][0075]).
Chiu discloses that “In some embodiments, the chromophoric polymer dot comprises semiconducting polymers covalently linked with small organic dye molecules, metal complexes, photochromic dye, and any combinations thereof as emissive units. Such emissive units can tune the emission color,” (par [0070]). Here, Chiu discloses a plurality of distinct chromophores including a chromophoric polymer of polymer matrix. The distinct chromophore can be small organic dye molecules, metal complexes, photochromic dye, and any combinations thereof. Wherein each chromophore (emissive unit) of the plurality of distinct chromophores can tune the emission color. The emission color is the emission peak wavelength. Tuning the emission peak of a plurality of distinct chromophores, respectively, would generate a plurality of distinct chromophores having multiple emission peaks under wavelength excitation.
Chiu does not specifically disclose that the chromophoric polymer particle is used for encoding purpose. However, Chen discloses that a tunable chromophoric polymer particle is used for encoding purpose in multiplexed bioassay (see page 1135). At time of the filing it would have been obvious to one of ordinary skill in the art to use the chromophoric polymer particle as disclosed by Chiu for encoding purpose.
Applicant is advised that “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). 
Regarding claim 2, Chiu-Chen discloses that wherein the optically detectable code comprises an emission spectrum of the encoded chromophoric polymer particle (Chiu, par [0070][0075]).
Regarding claim 3, Chiu discloses that wherein each peak of the set of emission peaks originates from one chromophore species (par [0070][0075]). 
Regarding claim 4, Chiu discloses that wherein the plurality of distinct chromophores comprises more than one chromophore species, and two or more emission peaks of the emission spectrum originate from one chromophore species, and other emission peaks originate from another chromophore species (par [0070][0075]).
Regarding claim 5, Chiu discloses that wherein the set of tunable optical encoding properties of each chromophore of the plurality of distinct chromophores is 
Regarding claim 6, Chiu discloses that wherein each chromophore of the plurality of distinct chromophores has an emission spectrum, and wherein the set of tunable optical encoding properties of the chromophore comprises one or more characteristics of the emission spectrum (par [0070][0075]).
Regarding claim 7, Chiu discloses that wherein the set of tunable optical encoding properties of two or more distinct chromophores of the plurality of distinct chromophores are independently or semi-independently tunable or modulatable (par [0070]).
Regarding claim 8, Chiu discloses that wherein the plurality of distinct chromophores comprises a fluorescent dye (par [0070][0071]).
Regarding claim 9, Chiu discloses that wherein the encoded polymer particle shows a first set of emission peaks under a first excitation wavelength and a second set of emission peaks different from the first set of emission peaks under a second excitation wavelength different than the first excitation wavelength (par [0070]).
Regarding claim 10, Chiu discloses that the chromophoric polymer particle further comprising a biomolecule (par [0008]).
Regarding claim 11, Chiu discloses that wherein the biomolecule is selected from the group consisting of a polypeptide, a polynucleotide, and combinations thereof (par [0055]).
Regarding claim 12, Chiu discloses a suspension comprising:
a first plurality of encoded chromophoric polymer particles of Claim 1; and a liquid (par [0031][0073]).
Regarding claim 13, Chiu discloses that the suspension further comprising a second plurality of encoded chromophoric polymer particles (par [0070]), wherein:
the optically detectable code of the first plurality of encoded chromophoric polymer particles is a first optically detectable code (par [0070]);
the second plurality of encoded chromophoric polymer particles has a second optically detectable code (par [0070]); and

Regarding claim 14, Chen discloses that wherein the first optically detectable code and the second optically detectable code each comprise a set of tunable optical encoding properties chosen from an absorption peak wavelength, an emission peak wavelength, an emission peak intensity, and combinations thereof (page 1135, par 2).
Regarding claim 15, Chen discloses that wherein an emission spectrum of the first plurality of plurality of encoded chromophoric polymer particles is distinguishable from an emission spectrum of the second plurality of plurality of encoded chromophoric polymer particles (page 1135, par 2).
Regarding claim 16, Chen discloses that wherein the first plurality of plurality of encoded chromophoric polymer particles have emission spectra, emission lifetimes, emission intensities, and/or emission wavelengths that are distinct from emission spectra, emission lifetimes, emission intensities, and/or emission wavelengths of the second plurality of plurality of encoded chromophoric polymer particles (page 1135, par 2).
Regarding claim 17, Chen discloses that wherein a concentration of the plurality of distinct chromophores and the chromophoric polymer in the first plurality of encoded chromophoric polymer particles is different than a concentration of a second plurality of distinct chromophores and a chromophoric polymer in the second plurality of encoded chromophoric polymer particles (scheme 1, page 1137, par 2)).
Regarding claim 18, Chiu discloses that wherein the first plurality of encoded chromophoric polymer particles comprises a first biomolecule configured to selectively associate with a first analyte; and the second plurality of encoded chromophoric polymer particles comprises a second biomolecule configured to selectively associate with a second analyte different than the first analyte (page 1135, par 2).
Regarding claim 19, Chen discloses that wherein the first plurality of encoded chromophoric polymer particles is configured to be excited at a first wavelength of light and the second plurality of encoded chromophoric polymer particles is configured to be excited at a second wavelength of light (page 1135, par 2). It is conventional to adjust the excitation wavelength according the property of the fluorophore.

Regarding claim 21, Chiu discloses a system for performing multiplex analysis, the system comprising:
the suspension of Claim 12 (par [0070]);
a source of electromagnetic radiation (par [0031]);
a detector (par [0031]); and
a computer comprising a processor and a memory device with executable instructions stored thereon, the instructions when executed causing the processor to:
operate the detector to measure an emission property (Fig. 12, par [0031]);
store the measured emission property (Fig. 12, par [0031]); and
analyze the measured emission property (Fig. 12, par [0031]).

Response to Arguments
Applicant's arguments filed 01/12/2021 have been fully considered but they are not persuasive.
Applicant argues that “Applicant respectfully submits that Chiu is silent with respect to a polymer particle having multiple sets of emission peaks under wavelength excitation. As an example, Example 3 of Chiu describes "spectral properties and intra-particle energy transfer in blended polymer dots." Paragraph [0114] (emphasis added). Specifically, Example 3 states that "blended polymer dots show both absorption peaks from PDHF (380 nm) and PFBT (460 nm) in the absorption spectra (FIG. 5A), but merely the yellow emission from PFBT because of efficient intra-particle energy transfer from PDHF to PFBT molecules (FIG. 5B)." Id. (emphasis added). Accordingly, Chiu describes particles having a single emission peak under wavelength excitation, rather than multiple peaks as presently claimed. The Office Action notes that paragraph [0070] of Chiu describes how "emissive units can tune the emission color." Applicant respectfully submits that such tuning is distinct from a particle having different sets of emission peaks, as presently claimed. Indeed, as above, Chiu is silent with respect to particles having multiple emission peaks under wavelength excitation.” (remark, page 8).
any combinations thereof as emissive units. Such emissive units can tune the emission color,” (par [0070]). Here, Chiu discloses a plurality of distinct chromophores including a chromophoric polymer of polymer matrix. The distinct chromophore can be small organic dye molecules, metal complexes, photochromic dye, and any combinations thereof. Wherein each chromophore (emissive unit) of the plurality of distinct chromophores can tune the emission color. The emission color is the emission peak wavelength. Tuning the emission peak of a plurality of distinct chromophores, respectively, would generate a plurality of distinct chromophores having multiple emission peaks under wavelength excitation.
Applicant argues that “Chen describes the use of PMMA as a non-chromophoric polymer matrix to study excitation and FRET effects of the two dyes in close proximity. The skilled person would have understood that using a chromophoric polymer with fluorescent dyes could lead to undesirable effects in this context, such as quenching, overlapping absorption spectra, or overlapping emission spectra. Energy transfer or collisional quenching between the dyes of Chen and a chromophoric polymer would result in a decrease of quantum yield and a decreased detection of the desired FRET signal output of Chen. Indeed, as is disclosed in paragraph [0406] of the published application, "emission of semiconducting polymers is quenched in the doped dyes due to the presence of FRET taking place between the semiconducting polymers and dyes." As such, the skilled person would not have been motivated to combine-and would not have had a reasonable expectation of success in combining-the fluorescent dyes of Chen with a chromophoric polymer matrix in order to produce a nanoparticle that functions as intended in Chen.” (remark, page 8-9).
This argument is not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Chen is cited for using a .
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797